 1
 2
 3
 4
 5
 6
 7
 8
                                  UNITED STATES DISTRICT COURT
 9
                                          DISTRICT OF NEVADA
10
11   K.D., an individual,
                                                             Case No.: 2:17-cv-02825-RFB-NJK
12              Plaintiff(s),
                                                                            Order
13   v.
                                                                       [Docket No. 98]
14   UNITED AIRLINES, INC., et al.,
15              Defendant(s).
16             Pending before the Court is Plaintiff’s renewed motion to seal Exhibit 1 to Plaintiff’s
17 response to Defendant United Airlines, Inc.’s motion to compel. Docket No. 98. For the reasons
18 discussed below, Plaintiff’s motion to seal, Docket No. 98, is GRANTED in part and DENIED
19 in part.
20        I.      BACKGROUND
21             Plaintiff filed a response to Defendant’s motion for attorney fees and, in support of the
22 motion, included a redacted declaration by Plaintiff. Docket No. 90-1. On November 13, 2018,
23 the Court ordered Plaintiff to file an unredacted declaration, or to the extent she believes the
24 document needs to be filed under seal, to comply with the Court's order regarding filing documents
25 under seal. Docket No. 93. On November 16, 2018, Plaintiff filed a renewed motion to seal with
26 a sealed addendum containing Plaintiff’s unredacted declaration. Docket Nos. 95, 96. On
27 November 19, 2018, the Court denied Plaintiff’s motion to seal, but granted Plaintiff one final
28 opportunity to demonstrate good cause for her requested redactions.            Docket No. 97.    On

                                                       1
 1 November 21, 2018, Plaintiff filed the instant renewed motion to seal, which again asks the Court
 2 to allow the filing of the requested redactions under seal. Docket No. 98.
 3     II.       STANDARDS
 4            There is a strong presumption of public access to judicial files and records. See Kamakana
 5 v. City & County of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006). A party seeking to file
 6 documents under seal bears the burden of overcoming that presumption. Pintos v. Pac. Creditors
 7 Ass’n, 605 F.3d 665, 678 (9th Cir. 2010) (quoting Kamakana, 447 F.3d at 1178). Parties seeking
 8 to maintain the confidentiality of documents attached to non-dispositive motions must make a
 9 “particularized showing” of “good cause.” See Kamakana, 447 F.3d at 1180 (quoting Foltz v.
10 State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1137 (9th Cir. 2003).
11            Any request to seal documents must be “narrowly tailored” to remove from the public
12 sphere only the material that warrants secrecy. E.g., Ervine v. Warden, 214 F. Supp. 3d 917, 919
13 (E.D. Cal. 2016) (citing Press-Enterprise Co. v. Superior Court of Cal., 464 U.S. 501 (1986)). As
14 a corollary, to the extent any confidential information can be easily redacted while leaving
15 meaningful information available to the public, the Court must order that redacted versions be filed
16 rather than sealing entire documents. Foltz, 331 F.3d at 1137; see also In re Roman Catholic
17 Archbishop of Portland in Oregon, 661 F.3d 417, 425 (9th Cir. 2011) (the district court must “keep
18 in mind the possibility of redacting the sensitive material”).
19     III.      ANALYSIS
20            Here, Plaintiff seeks to file the declaration with sealed redactions because the declaration
21 contains Plaintiff’s name, information regarding non-party individuals, and alleged proprietary
22 information regarding Plaintiff’s employer. Docket No. 98 at 3.
23            First, Plaintiff submits that the requested redactions are appropriate in order to protect
24 Plaintiff’s identifying information; however, there does not appear to be any identifying
25 information in the declaration other than Plaintiff’s name. Compare Docket No. 90-1 with Docket
26 No. 95-1. Nonetheless, the Court has already ordered that Plaintiff may proceed under her initials.
27 See Docket No. 57. Accordingly, Plaintiff’s request the redaction of her full name in the
28 declaration is GRANTED.

                                                       2
 1         Second, Plaintiff’s renewed motion submits that her requested redactions are appropriate
 2 to prevent the release of personal and sensitive information regarding Plaintiff’s significant other
 3 and friends who are not parties to this litigation. Docket No. 98 at 4-5. Local Rule IC 6-1 requires
 4 redaction of personal-data identifiers from documents; however, it does not support redaction of
 5 non-party names. Further, this court has previously held that redaction of confidential information,
 6 not including non-parties’ names, is sufficient to protect confidential information. See Fosbre v.
 7 Las Vegas Sands Corporation, 2017 WL 44847, *1 (D. Nev. Jan. 3, 2017) (allowing confidential
 8 information about non-parties’ business practice to be redacted but not redacting the non-party
 9 names); see also Murnane v. Las Vegas Metropolitan Police Dept., 2015 WL 5638224, *8-9 (D.
10 Nev. Sept. 23, 2015) (redacting some confidential information, but not redacting non-party victim
11 and witness names, in police department records). Accordingly, the redaction of non-parties’
12 names is DENIED and the redaction of personal-data identifiers, such as addresses and telephone
13 numbers, is GRANTED.
14         Finally, Plaintiff asks for the redaction of certain information to prevent the release of
15 confidential and proprietary information regarding her employer’s “deal flow.” Docket No. 98 at
16 3. Plaintiff contends the declaration contains insider information that the employer does not want
17 revealed about potentially ongoing deals that the employer “may be attempting” to close. Id. at 6.
18 Plaintiff’s statements of proprietary information are speculative and unsupported. Generalized
19 assertions of proprietary or confidential information are insufficient to support sealing the
20 requested redactions. Vaccine Ctr. LLC v. GlaxoSmithKline LLC, 2013 U.S. Dist Lexis 68398,
21 *5-6 (D.Nev. May 14, 2013). Therefore, the redaction of Plaintiff’s employer’s information is
22 DENIED.
23 . . .
24 . . .
25 . . .
26 . . .
27 . . .
28

                                                    3
 1         Accordingly, the motion to seal is GRANTED in part and DENIED in part as outlined
 2 above. Plaintiff shall file a properly redacted declaration, in accordance with this order, no later
 3 than November 30, 2018.
 4         IT IS SO ORDERED.
 5         Dated: November 26, 2018
 6                                                              ______________________________
                                                                Nancy J. Koppe
 7                                                              United States Magistrate Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    4
